Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the stress dispersing part has closed ends in opposite sides along a longitudinal direction thereof”. It is unclear how the ends are closed relative to the longitudinal direction thereof. For examination purposes it is construed that the center is closed on both ends of the stress dispersing part perpendicular to the longitudinal axis.
Regarding claim 4, the limitation “the central rotation axis” lacks antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot (US 2013/0260334) in view of Scianamblo (US 2006/0228669).
Regarding claim 1, Pernot discloses an endodontic file in FIGS 10-11 for treatment of a dental nerve, the endodontic file comprising : a head part (1) ; a tissue removing blade part (see figure below) inserted into a root canal and removing diseased nerves; a stress dispersing part (along E-E) disposed between the head part and the tissue removing part and formed of a plurality of helical coil spring rods (21 forms helical coil spring rods), the helical coil spring rods each having the same inner diameter and central axis in the cross section perpendicular to a longitudinal direction of the endodontic file (as shown in FIGS 10-11 to be symmetrical about the central axis), the stress dispersing part has closed ends in opposite sides along a longitudinal direction thereof (closed ends are shown to be formed at each end of the stress dispersing part below), the tissue removing blade part is assembled to one of the closed ends of the stress dispersing part (as shown below).

    PNG
    media_image1.png
    363
    776
    media_image1.png
    Greyscale

Pernot fails to teach wherein a cross section of the tissue removing blade part is configured to have a triangular shape.
However, Scianamblo discloses an endodontic file in FIGS. 21D-E which has a triangular cross section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pernot, by requiring wherein a cross section of the tissue removing blade part is configured to have a triangular shape, as taught by Scianamblo, for the purpose of cutting an appropriate shape of the canal.
Regarding claims 2-4, 6, and 8-9, Pernot/Scianamblo discloses each and every structural element of the endodontic file as forth above and further discloses a plurality of helical coil spring rods (each of 22 shown is a spring rod); (claim 3) wherein the coil spring rods are intertwined along a longitudinal direction of the endodontic file (as shown in FIG. 13); (claim 4) wherein a horizontal through hole passing through the central rotation axis of the endodontic file is formed in the stress dispersing part (Figs. 16-17, shows a horizontal through hole), and the plurality of helical coil spring rods are positioned to face each other across the horizontal through hole placed therebetween (FIGS. 16-17 shows the two 22 sections having flat faces with face one another).
(claims 2, 6, and 8-9) Pernot teaches that the endodontic file has a plurality of helical coil spring rods (22), a tissue removing blade part (Fig. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16 shows a horizontal through hole between the two sections of 22) and that it has a central axis (the longitudinal axis), but is silent as to the method of manufacture of each of the structural components addressed above. The limitations of claims 2, 6, and 8-9 are being treated as a product by process limitations; that is, that the structural components listed above are made by a method of manufacturing. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing 
Thus, even though Pernot is silent as to the process used to form the plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 show a horizontal through hole) and that it has a central axis (the longitudinal axis), it appears that the product in Pernot/Scianamblo would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is an endodontic file with a plurality of helical coil spring rods (22), a tissue removing blade part (FIG. 16 along D-D) and a horizontal through hole along a longitudinal direction (FIG. 16-17 shows a horizontal through hole between the two sections of 22) and that it has a central axis (the longitudinal axis).
Response to Arguments
Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive. 
On pages 4-7, applicant argues that Pernot has nothing to do with stress dispersion and lacks a stress dispersing part. However, under broadest reasonable interpretation any section which can carry a load under pressure is construed as a stress dispersing part. As claimed, the structure is helical coils which function as a stress dispersing part and the claim limitations do not exclude the stress dispersing part from also having cutting edges. 
On page 7, applicant argues that the tissue removing blade part is not assembled to one of the closed ends of the stress dispersing part. However, as a different embodiment has been applied and new claim mapping applied. Applicant’s argument is not considered to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/4/2021